         
                                        
                               CASE 0:20-cv-02074    Doc. 1-1 Filed 09/29/20 Page 1 of 2




                              &(57,),&$7,21 38568$17 72 )('(5$/ 6(&85,7,(6 /$:

                    7KH LQGLYLGXDO RU LQVWLWXWLRQ OLVWHG EHORZ ³3ODLQWLII´ GHFODUHV DV WR WKH FODLPV DVVHUWHG
             XQGHU WKH IHGHUDO VHFXULWLHV ODZV WKDW

                        3ODLQWLII KDV UHYLHZHG D FRPSODLQW DOOHJLQJ VHFXULWLHV IUDXG DJDLQVW 7DFWLOH
             6\VWHPV 7HFKQRORJ\ ,QF 7&0' DQG YDULRXV RI LWV RIILFHUV DQG GLUHFWRUV DQG DXWKRUL]HG LWV
             ILOLQJ

                           3ODLQWLII GLG QRW DFTXLUH WKH VHFXULW\ WKDW LV WKH VXEMHFW RI WKLV DFWLRQ DW WKH
             GLUHFWLRQ RI 3ODLQWLII¶V FRXQVHO LQ RUGHU WR SDUWLFLSDWH LQ WKLV SULYDWH DFWLRQ RU DQ\ RWKHU OLWLJDWLRQ
             XQGHU WKH IHGHUDO VHFXULWLHV ODZ

                         3ODLQWLII LV ZLOOLQJ WR VHUYH DV D UHSUHVHQWDWLYH SDUW\ RQ EHKDOI RI WKH FODVV
             LQFOXGLQJ SURYLGLQJ WHVWLPRQ\ DW GHSRVLWLRQ DQG WULDO LI QHFHVVDU\

                           3ODLQWLII KDV PDGH QR WUDQVDFWLRQ V GXULQJ WKH &ODVV 3HULRG LQ WKH GHEW RU HTXLW\
             VHFXULWLHV WKDW DUH WKH VXEMHFW RI WKLV DFWLRQ H[FHSW WKRVH VHW IRUWK LQ WKH &KDUW DWWDFKHG

                           'XULQJ WKH WKUHH \HDUV SULRU WR WKH GDWH RI WKLV &HUWLILFDWH 3ODLQWLII KDV QRW VRXJKW
             WR VHUYH RU VHUYHG DV D UHSUHVHQWDWLYH SDUW\ IRU D FODVV LQ WKH IROORZLQJ DFWLRQV ILOHG XQGHU WKH
             IHGHUDO VHFXULWLHV ODZV

                           3ODLQWLII ZLOO QRW DFFHSW DQ\ SD\PHQW IRU VHUYLQJ DV D UHSUHVHQWDWLYH SDUW\ RQ
             EHKDOI RI WKH FODVV EH\RQG WKH 3ODLQWLII¶V SUR UDWD VKDUH RI DQ\ UHFRYHU\ H[FHSW VXFK UHDVRQDEOH
             FRVWV DQG H[SHQVHV LQFOXGLQJ ORVW ZDJHV GLUHFWO\ UHODWLQJ WR WKH UHSUHVHQWDWLRQ RI WKH FODVV DV
             RUGHUHG RU DSSURYHG E\ WKH FRXUW

                    , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ XQGHU WKH ODZV RI WKH 8QLWHG 6WDWHV RI $PHULFD WKDW WKH
             IRUHJRLQJ LV WUXH DQG FRUUHFW



              %\
                        6LJQDWXUH RI 5HSUHVHQWDWLYH 3ODLQWLII DQG
                       $XWKRUL]DWLRQ WR )LOH D &RPSODLQW
              'DWH 6LJQHG      6HS   _  30 3'7
              1DPH SULQW       %ULDQ 0DUW
              6WUHHW $GGUHVV
              &LW\ 6WDWH =LS
              &RXQW\&RXQWU\
              3KRQH
         
                                        
                               CASE 0:20-cv-02074    Doc. 1-1 Filed 09/29/20 Page 2 of 2
                                            %ULDQ 0DUW 7UDQVDFWLRQV  7DFWLOH 6\VWHPV 7HFKQRORJ\ ,QF 7&0'
                                                             &ODVV 3HULRG   
                                                     385&+$6(6                                       6$/(6
                                              'DWH     6KDUHV 6KDUH 3ULFH                 'DWH       6KDUHV    6KDUH 3ULFH

                                                                                
                                                        
